Citation Nr: 1328220	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  08-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION


The Veteran served on active duty from March 1953 to December 1958, and from January 1959 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, and assigned an initial 30 percent evaluation, effective from August 23, 2005.  The Veteran appeal for a higher rating. 

In December 2009, June 2011, July 2012, and March 2013, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has attempted to obtain pertinent, private treatment records pertaining to the Veteran's mental health on no fewer than three occasions during the course of this appeal.  Indeed, previous remands dated in June 2011, July 2012, and March 2013, the Board directed the RO to obtain all treatment reports from the Goldsboro Psychiatric Clinic (Dr. E.W.H) dated since 2009.  Following the June 2011 remand, the RO sent a letter to the Veteran requesting that he complete and return a VA Form 21-4142 for the outstanding private records from Dr. E.W.H. of the Goldsboro Clinic.  The Veteran did not immediately respond.  

In a May 2012 statement to the RO/AMC, the Veteran specifically requested that VA obtain his outstanding private psychiatric treatment records for Board review and he contemporaneously submitted a VA Form 21-4142 for Dr. E.W.H. 

Unfortunately, as indicated in the July 2012 remand directives, the time limit for utilizing the VA Form 21-4142 submitted in May 2012 expired and the treatment records were not obtained.  Thus, the Board directed the RO/AMC to contact the Veteran and obtain yet another VA Form 21-4142 for Dr. E.W.H.  The Veteran did not respond.  

The Board most recently remanded the claim in March 2013 in order to obtain a VA addendum opinion and to afford the Veteran an additional opportunity to provide a release for the treatment records from Dr. E.W.H.  This time, in April 2013, the Veteran responded in a timely manner with the submission of a VA Form 21-4142, and noted that he continued to receive treatment from Dr. E.W.H. of the Goldsboro Psychiatric Clinic.  Unfortunately, it appears that the Veteran's claims file was transferred to the Board before the RO/AMC had an opportunity to obtain these records.

As authorization to obtain private treatment records via VA Form 21-4142 ends 180 days from the date the form is signed, the April 2013 VA Form 21-4142 submitted for treatment records from the Goldsboro Clinic is still valid and remains so until October 2013. See 38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(1).  As much as the Board sincerely regrets additional delay, it is necessary to ensure the development of a complete record upon which to decide the Veteran's claim and, thus, efforts to obtain the private records must be made upon remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Pursuant to the VA Form 21-4142 submitted and signed by the Veteran in April 2013 and currently contained in the claims file, the AMC must make arrangements to obtain records of treatment from Dr. E.W.H. of the Goldsboro Psychiatric Clinic, dated since November 2009. 

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the Veteran and his representative must be notified of (a) the identity of the specific records that are not able to be obtained; (b) the efforts that were made to obtain the records; and (c) any further action to be taken regarding the claim.  The Veteran must be given an opportunity to respond.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



